          Case 5:17-cv-00072-BLF Document 757 Filed 04/16/21 Page 1 of 6




 1   Juanita R. Brooks (CA SBN 75934)           D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                              dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)           Nicole E. Grigg (CA SBN 307733)
     denning@fr.com                             negrigg@duanemorris.com
 3
     Frank J. Albert (CA SBN 247741)            DUANE MORRIS LLP
 4   albert@fr.com                              2475 Hanover Street
     FISH & RICHARDSON P.C.                     Palo Alto, CA 94304-1194
 5   12860 El Camino Real, Suite 400            Telephone: 650.847.4146
     San Diego, CA 92130                        Facsimile: 650.847.4151
 6   Telephone: (858) 678-5070
     Facsimile: (858) 678-5099                  Additional attorneys on signature page
 7

 8   Additional attorneys on signature page     Attorneys for Defendant
                                                CISCO SYSTEMS, INC.
 9   Attorneys for Plaintiff
     FINJAN LLC
10

11

12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA,

14                                       (SAN JOSE DIVISION)

15   FINJAN LLC, a Delaware Limited Liability       Case No. 5:17-cv-00072-BLF-SVK
     Company,
16
                     Plaintiff,                     STIPULATION AND [PROPOSED]
17                                                  ORDER RE: BRIEFING DEADLINES
18         v.
                                                    TRIAL DATE:         June 7, 2021
                                                    TIME:               9:00 a.m.
19   CISCO SYSTEMS, INC., a California              JUDGE:              Hon. Beth Labson Freeman
     Corporation,                                   Courtroom:          3, 5th Floor
20
                     Defendant.
21

22

23

24

25

26

27

28


                                                STIP & PROPOSED ORDER RE BRIEFING DEADLINES
                                                                  Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 757 Filed 04/16/21 Page 2 of 6




 1          Following the discussion at the Case Management Conference (CMC) on Thursday, April

 2   15, 2021, Plaintiff Finjan, LLC (“Finjan”) and Defendant Cisco Systems, Inc. (“Cisco”)

 3   (collectively, the “Parties”) conferred regarding the briefing schedule for a motion to be filed by

 4   Cisco relating to the collateral estoppel issues for the ʼ844, ʼ780, and ʼ494 Patents, and

 5   respectfully submit this Stipulation and [Proposed] Order Regarding the briefing deadlines and

 6   page limits:

 7
                          Date                                 Event
 8
                    April 19, 2021      Cisco files collateral estoppel motion
 9
                    April 26, 2021      Finjan files brief in opposition to motion
10
                    April 29, 2021      Cisco files reply brief in support of motion
11

12   Further, the opening and opposition briefs will be limited to five pages each, and the reply to three
13   pages. The Parties respectfully request that the Court issue an order consistent with the above.
14

15    Dated: April 16, 2021                              Respectfully Submitted,
16                                                       DUANE MORRIS LLP
17
                                                         By:    /s/ Nicole E. Grigg
18                                                       D. Stuart Bartow (CA SBN 233107)
                                                         dsbartow@duanemorris.com
19                                                       Nicole E. Grigg (CA SBN 307733)
                                                         negrigg@duanemorris.com
20
                                                         2475 Hanover Street
21                                                       Palo Alto, CA 94304-1194
                                                         Telephone: 650.847.4146
22                                                       Facsimile: 650.847.4151

23                                                       L. Norwood Jameson (admitted pro hac vice)
                                                         Email: wjameson@duanemorris.com
24
                                                         Matthew C. Gaudet (admitted pro hac vice)
25                                                       Email: mcgaudet@duanemorris.com
                                                         Robin L. McGrath (admitted pro hac vice)
26                                                       Email: rlmcgrath@duanemorris.com
                                                         David C. Dotson (admitted pro hac vice)
27                                                       Email: dcdotson@duanemorris.com
                                                         John R. Gibson (admitted pro hac vice)
28
                                                         1         STIP & PROPOSED ORDER RE BRIEFING
                                                                                               DEADLINES
                                                                           Case No. 5:17-cv-00072-BLF-SVK
     Case 5:17-cv-00072-BLF Document 757 Filed 04/16/21 Page 3 of 6




 1                                     Email: jrgibson@duanemorris.com
                                       Jennifer H. Forte (admitted pro hac vice)
 2                                     Email: jhforte@duanemorris.com
                                       Alice E. Snedeker (admitted pro hac vice)
 3
                                       Email: aesnedeker@duanemorris.com
 4                                     1075 Peachtree Street, Ste. 2000
                                       Atlanta, GA 30309
 5                                     Telephone: 404.253.6900
                                       Facsimile: 404.253.6901
 6
                                       Joseph A. Powers (admitted pro hac vice)
 7
                                       Email: japowers@duanemorris.com
 8                                     Jarrad M. Gunther (admitted pro hac vice)
                                       Email: jmgunther@duanemorris.com
 9                                     30 South 17th Street
                                       Philadelphia, PA 19103
10                                     Telephone: 215.979.1000
11                                     Facsimile: 215.979.1020

12                                     Attorneys for Defendant
                                       CISCO SYSTEMS, INC.
13
                                       FISH & RICHARDSON P.C.
14

15                                     By:     /s/ Juanita R. Brooks
                                       Juanita R. Brooks (CA SBN 75934)
16                                     brooks@fr.com
                                       Roger A. Denning (CA SBN 228998)
17                                     denning@fr.com
                                       Frank J. Albert (CA SBN 247741)
18                                     albert@fr.com
19                                     Megan A. Chacon (CA SBN 304912)
                                       chacon@fr.com
20                                     K. Nicole Williams (CA SBN 291900)
                                       nwilliams@fr.com
21                                     Oliver J. Richards (CA SBN 310972)
                                       ojr@fr.com
22
                                       Jared A. Smith (CA SBN 306576)
23                                     jasmith@fr.com
                                       Tucker N. Terhufen (CA SBN 311038)
24                                     terhufen@fr.com
                                       12860 El Camino Real, Suite 400
25                                     San Diego, CA 92130
                                       Phone: (858) 678-5070 / Fax: (858) 678-5099
26

27                                     Aamir Kazi (Admitted Pro Hac Vice)
                                       kazi@fr.com
28                                     Alana C. Mannige (CA SBN 313341)
                                       2        STIP & PROPOSED ORDER RE BRIEFING
                                                                             DEADLINES
                                                         Case No. 5:17-cv-00072-BLF-SVK
     Case 5:17-cv-00072-BLF Document 757 Filed 04/16/21 Page 4 of 6




 1                                     mannige@fr.com
                                       1180 Peachtree Street NE, 21st Floor
 2                                     Atlanta, GA 30309
                                       Phone: (404) 892-5005 / Fax: (404) 892-5002
 3

 4                                     Attorneys for Plaintiff FINJAN LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       3        STIP & PROPOSED ORDER RE BRIEFING
                                                                            DEADLINES
                                                        Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 757 Filed 04/16/21 Page 5 of 6




 1                                       [PROPOSED] ORDER
 2          IT IS HEREBY ORDERED that the following deadlines and page limitations shall apply

 3   to Cisco’s forthcoming collateral estoppel motion.

 4
                Date                            Event                           Page Limit
 5
           April 19, 2021    Cisco files collateral estoppel motion               5 pages
 6
           April 26, 2021    Finjan files brief in opposition to motion           5 pages
 7
           April 29, 2021    Cisco files reply brief in support of motion         3 pages
 8

 9          IT IS SO ORDERED.
10

11   Dated: ______________                                  _________________________________
                                                            Hon. Beth Labson Freeman
12                                                          United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4         STIP & PROPOSED ORDER RE BRIEFING
                                                                                              DEADLINES
                                                                          Case No. 5:17-cv-00072-BLF-SVK
           Case 5:17-cv-00072-BLF Document 757 Filed 04/16/21 Page 6 of 6




 1                                         ECF ATTESTATION
 2          I, Nicole Grigg, am the ECF user whose ID and password are being used to file

 3   STIPULATION AND [PROPOSED] ORDER RE: BRIEFING DEADLINES. I hereby attest
 4   that I received authorization to insert the signatures indicated by the conformed signature (/s/)

 5   within this e-filed document.

 6

 7   Dated: April 16, 2021

 8                                                   By: /s/ Nicole Grigg
                                                         Nicole Grigg
 9                                                       negrigg@duanemorris.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5          STIP & PROPOSED ORDER RE BRIEFING
                                                                                               DEADLINES
                                                                           Case No. 5:17-cv-00072-BLF-SVK
